Citation Nr: 0709583	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  06-07 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from October 1944 to 
October 1946.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision in which the RO granted, in pertinent part, service 
connection for PTSD and bilateral hearing loss, and for each 
assigned an initial rating of 10 percent rating, effective 
September 16, 2003.  In April 2005, the veteran filed a 
notice of disagreement (NOD) with the initial ratings 
assigned for PTSD and bilateral hearing loss.  A statement of 
the case (SOC) was issued in February 2006, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2006.

In March 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's  motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

Because the claim on appeal involves requests for higher 
initial ratings following the grant of service connection, 
the Board has characterized these claims in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In November 2004, audiometric testing revealed Level IV 
hearing in each ear.  

3.  Since the September 16, 2003 effective date of the grant 
of service connection, the veteran's PTSD has been 
manifested, primarily, by complaints of nightmares, 
hypervigilance, anger and some social isolation; these 
symptoms are indicative of no greater occupational and social 
impairment than as due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 
4.86 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through a pre-rating September 2004 notice letter, the RO 
furnished to the veteran written notice of the need to submit 
evidence to prove his claims for service connection for PTSD 
and bilateral hearing loss.  As noted above, the RO 
subsequently granted service connection for PTSD and for 
bilateral hearing loss, assigning an initial 10 percent 
disability rating for each..  The veteran has appealed the 
initial ratings assigned for PTSD and bilateral hearing loss.

The claims file does not reflect any subsequent RO letter 
that explicitly advised the veteran and his representative of 
the need to submit evidence of a worsened condition to 
support the claim for a higher ratings for PTSD and bilateral 
hearing loss, or that explained who would get what evidence 
that is specific to the claims for a higher initial ratings 
for those disabilities.  However, on the facts of this case, 
as explained below, the RO's omission of such a notice letter 
is, effectively, harmless.  See Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

Here, the RO has furnished the veteran the relevant rating 
criteria for evaluating PTSD and hearing loss (see February 
2006 SOC), and has given the veteran and his representative 
opportunity to present information and evidence pertinent to 
each claim on appeal.  Further, actions by the veteran and 
his representative, to include the veteran's willingness to 
report to VA examinations arranged by the RO, reflect a clear 
understanding of the type of evidence needed to support the 
claims for higher ratings.  The Board also points out that a 
August 2006 RO letter-furnished at the time the RO certified 
the appeal to the Board-provided information concerning the 
assignment of disability ratings and effective dates for 
service-connected disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Incidentally, given the 
Board's denial of a higher rating, those matters are not at 
issue.

The Board also finds that, although the September 2003 RO 
letter was issued in connection with the claim for service 
connection, it nonetheless satisfies the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
That letter notified the appellant that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claim, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  That letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, that letter requested that the veteran furnish 
any evidence that he had in his possession that pertained to 
his claim.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have essentially been 
met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, the documents 
substantially meeting the VCAA's notice requirements-
addressed above-were furnished to the veteran both before 
and after the February 2005 rating action on appeal.  
However, the Board finds that any delay in issuing the 
section 5103(a) notice did not affect the essential fairness 
of the adjudication, in that his claims have been fully 
developed.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication-if needed--
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).  No 
additional evidence was added to the record following the 
February 2006 SOC and in a March 2006 statement, the veteran 
indicated that he had no additional evidence regarding the 
claims.  Hence, the Board finds that any failure on VA's part 
in not fulfilling the VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  Id.  See 
also, Dunlap, supra.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate her claims, to include obtaining 
available post-service VA medical records from the East 
Orange VA Medical Center (VAMC) through February 2004.  In 
October and November 2004, the veteran was afforded 
comprehensive VA examinations in connection with his claims, 
reports of which are of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with these matters.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  

II.  Claims for Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

A.  PTSD

The RO assigned the veteran's initial 10 percent rating for 
PTSD under the Diagnostic Code (DC) 9411.  However, 
psychiatric disabilities other than eating disorder are rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130 (2006).

Under the formula, a 10 percent rating is assigned where 
there is occupational and social impairment due to mild and 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during significant stress 
or with symptoms controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the September 16, 2003 effective date of the grant of 
service connection, the veteran's psychiatric symptoms have 
more nearly approximated the criteria for the initial 10 
percent rating assigned.

In an August 2004 statement, the veteran indicated the PTSD 
symptoms included severe anger upon unexpected noises, fear 
of being left alone or losing those around him and getting 
enraged at the smell of a match or sulfur.  He indicated that 
he did not like to work under the direction of others and 
enjoyed working away from others.  He also indicated that he 
did not build long term relationships with others and only 
trusted his wife and family.  

In an August 2004 statement, the veteran's wife indicated 
that he talked in his sleep and sometimes cried in his sleep.  
She noted that he was unable to deal with stress, got angry 
and was unable to make friends.  

The report of an October 2004 private initial psychological 
evaluation notes the veteran's military and post-service 
occupational history.  It was indicated that he had a career 
as an engineer and semi-retired two years earlier.  The 
veteran reported that he maintained a home office and 
continued a consulting business.  He indicated that he had 
been married for 55 years and had three children.  He 
reported that he had a good relationship with his family.  He 
reported that he had an active social life, including 
belonging to a number of social organizations.  He indicated 
that he had no problems relating to people and did not hold 
grudges over disagreements.  The veteran reported having 
nightmares and intrusive thoughts of traumatic incidents.  He 
indicated that since 9/11 he felt tense, edgy, irritable, 
fearful and had taken to maintaining a hypervigilant manner.  
He reported that he avoided crowds or unfamiliar places and 
felt anxious if he traveled far from home.  He indicated that 
more recently, nightmares had disturbed his sleep and caused 
fatigue and irritability.  He indicated that this culminated 
in having some hostile thoughts and feelings, in particular 
with interactions with strangers.  The examiner described the 
veteran's mood as being both anxious and depressed.  It was 
noted that he related a greater level of difficulty in 
socializing and in enjoying activities or friends.  He also 
reported that tasks requiring concentration had become more 
difficult.  The examiner rendered a diagnosis of PTSD, 
delayed, and assigned a current Global Assessment of 
Functioning (GAF) scale score of 65.  It was noted that PTSD 
symptoms had remained dormant while the veteran was employed 
but since retirement, there was a resurgence of symptoms.  

On VA psychiatric examination in October 2004, the examiner 
indicated that the claims file was reviewed and noted the 
veteran's military history.  It was indicated that the 
veteran had been receiving some psychotherapy with some 
benefit with no history of psychiatric hospitalizations.  The 
veteran reported sporadic nightmares, hypervigilance and easy 
startle response.  He indicated that he had had those 
symptoms for years and they seemed mild to moderate in 
nature.  The veteran reported that he had been married for 55 
years and had a good relationship with his family.  He 
indicated that he kept in touch with friends and relatives.  
On examination the veteran was cooperative and his mood was 
neutral.  Affect was appropriate and speech was normal.  The 
examiner indicated that there were no appreciable problems.  
Thought process and content were normal.  There was no 
suicidal or homicidal ideation.  He was oriented to person, 
place and time.  Insight and judgment were fair.  Impulse 
control was fair.  The veteran denied recent stressful life 
events.  The examiner noted that the veteran was leading a 
retired life.  It was noted that he had worked until age 76.  
It was indicated that he was a member of several 
organizations, had a supportive family and was able to take 
care of his activities of daily living.  The examiner 
indicated that the veteran had mild to moderate symptoms of 
PTSD.  The examiner assigned a GAF score of 65.  

In an April 2005 statement, the veteran's son-in-law 
indicated that he had spent a lot of time with the veteran, 
including during a 10 day cross country trip.  He indicated 
that the veteran was unable to handle stress, was often 
distant and liked o be alone with his wife.  He indicated 
that the veteran was angry and depressed at times.  He stated 
that the veteran often suffered from nightsweats, grinding 
his teeth, restlessness and nightmares.  He related the 
symptoms to PTSD.  He indicated that the veteran worked alone 
during his professional career.  The veteran's son-in-law 
indicated that he held a MA in Experimental Psychology along 
with graduate degrees.  It was indicated that he had 
background in brain mapping and since graduation had 
counseled with many Vietnam Veterans and others.  

The medical evidence of record reflects that the veteran's 
PTSD has been characterized, primarily, by complaints of 
nightmares, hypervigilance, anger and some social isolation.  
The competent medical evidence indicates that the veteran 
maintains a good relationship with his wife and family and is 
able to socialize with friends and several voluntary 
organizations.  While the veteran has retired from his career 
as an engineer, it was indicated that he was maintaining some 
partial continued consulting work in his field.  These 
symptoms are reflective of occupational and social impairment 
due to mild and transient symptoms that decrease work 
efficiency, the level of impairment contemplated in the 
currently assigned 10 percent disability rating.

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 30 percent, rating.  As noted above, 
the 30 percent rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
certain symptoms.  The medical evidence does not show such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks or mild memory loss that are characteristic of the 30 
percent rating.  The veteran has some documented symptoms of 
sleep impairment due to nightmares, there is no indicated 
that any sleep impairment is more than mild.  

The Board also points out that the GAF scale score of 65-
assigned by both VA and private examiners-provides a basis 
for assignment of any higher rating for the veteran's PTSD.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2006).  

Under the DSM-IV, GAFs between 61 and 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Accordingly, here, 
the assigned GAF score of 65 is consistent with the mild 
symptomatology contemplated by the  initial 10 percent rating 
assigned.  

As a final point, the Board notes that, in addition to the 
medical evidence, the lay statements of the veteran regarding 
his PTSD symptoms, as well as the statements of his wife and 
son-in-law.  As lay persons are competent to report observed 
symptoms, each of these individuals is certainly competent to 
report the veteran's PTSD symptoms.  See, e.g., Grottveit v. 
Brown, 5 Vet App. 91, 93 (1993).  The Board also notes the 
assertions of the veteran's son-in-law that he has an 
advanced degree in experimental psychology, and acknowledges 
that he may have some counseling experience, as indicated.  
However, to the extent that he attempts to assert the 
veteran's entitlement to higher rating, the Board finds that 
his assertions are not entitled to more weight than the 
objective findings rendered by trained medical professionals 
in evaluating the veteran's PTSD, to include the findings of 
the October 2004 psychiatrist (which, incidentally, are 
consistent with the October 2004 private psychologist's 
findings).  See 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  See also Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In short, the lay statements offered in support of the 
veteran's claim do not constitute competent and persuasive  
medical evidence in this appeal, and none of this evidence-
to include assertions of the veteran's son in law-are of 
sufficient probative value to controvert the objective 
medical findings.

Under the circumstances of this case, the Board finds that, 
since the effective date of the grant of service connection, 
the veteran's PTSD symptomatology has more nearly 
approximated the criteria for the 10 percent rather than 30 
percent rating.  See 38 C.F.R. § 4.7 (2006).  As the criteria 
for the next higher, 30 percent rating has not been met, it 
follows that the criteria for an even higher rating (50, 70 
or 100 percent) likewise have not been met.   

On these facts, there is no basis for staged rating, pursuant 
to Fenderson, and the claim for an initial rating in excess 
of 10 percent for PTSD  must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Bilateral Hearing Loss

The RO assigned the veteran's initial 10 percent rating for 
bilateral hearing loss under DC 6100.

The relevant evidence in connection with the veteran's claim 
reflects that on the authorized VA audiological evaluation in 
November 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
80
75
LEFT
25
40
60
80
80

Pure tone threshold averages (from 1000 to 4000 Hz) were 61 
decibels (dB) in the right ear and 65 in the left ear.  
Speech audiometry revealed speech recognition ability of 82 
bilaterally.

The Board acknowledges that the veteran's claims file was not 
made available to the November 2004 VA audiological examiner.  
The Board observes that review of the claims file is only 
required where necessary to ensure a fully informed exam or 
to provide an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 
(1996).  In this case, the Board finds that resort to the 
veteran's claims file was not necessary because the veteran 
provided an accurate account of his medical history, thus 
ensuring a fully informed examination.  In this regard, the 
Board observes that the veteran's account as related to the 
examiner essentially reflected the evidence of record at that 
time.  The Board also finds that resort to the claims file 
was not necessary for the examiner to provide findings as to 
the current extent of the veteran's service-connected 
bilateral hearing loss.

VA outpatient treatment records dated from November 2004 to 
February 2004 do not include any additional audiometric 
testing results.

The Board notes that the veteran has submitted private 
medical evidence which includes a September 2003 audiometric 
report containing an uninterpreted audiogram, which the Board 
may not consider as evidence.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  It is noted that the 
examiner remarked that testing demonstrated bilateral 
sensorineural hearing loss.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the 
November 2004 audiometric evaluation reveals Level IV hearing 
acuity in both the right and left ears, based on application 
of the reported findings to Table VI.  Application of these 
findings to Table VII corresponds to a 10 percent rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board 
points out that none of the pure tone thresholds recorded on 
VA examination reflect exceptional hearing impairment as 
defined by regulation; hence,  38 C.F.R. § 4.86(a) and (b) 
are not for application.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing  
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of  
the audiology studies of record.  See Lendenmann v. Principi,  
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Given the mechanical method of deriving ratings for hearing 
loss, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.



ORDER

An initial rating in excess of 10 percent for PTSD is denied.

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


